DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Claims 1-9 are pending and claims 1, 3, and 4 have been amended. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1, 2, 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koonce et al. (U.S. 2008/0091517; Hereafter: Koonce) in view Tarsh et al. (U.S. 20060190325).
As per Claim 1: Koonce discloses the following limitations;
 (A) defining, a user using at least one user interface, a first user flow and a second user flow, wherein defining the first user flow and the second user flow includes defining an introduction panel and an invitation panel that is separate and distinct from the introduction panel for the Internet-based marketing campaign, wherein defining the introduction panel and the invitation panel includes specifying components thereof, and wherein the invitation panel is subsequently modifiable by N generation recipients with respect to one or more components such that an invitation panel from the first user flow is different than the invitation panel from the second user flow; Examiner’s note: invitation tool 1120 in ¶69 and figure 11 is interpreted as an introduction panel and the invitation panels are the invite emails disclosed as being different for different flows because at the least they have a different liking resulting in landing pages having different offers. See, ¶56, 75 and generally describe in Figures 5-7. ¶48 also discloses that an invitation email is sent from the seed user to an invitee and the resulting invitation is different.
 (B) initiating the Internet-based marketing campaign, […] wherein the Internet-based marketing campaign comprises a defined campaign action, the introduction panel, the invitation panel, and a target website, “The web process 220 utilized in one embodiment of the trials includes a sequenced selection of web pages. The web process 220 includes a number of web pages with varying elements, as well a desired order of the web pages. There can be any number of web pages (defined by the attributes of the page). Users most often reach the web process 220 through an invitation e-mail, such as invitation e-mails 212, 214 and 216 sent in the invitation process 210. In one embodiment, the pages most used in the web process 220 include one or more landing pages 222, 224 and 226, one or more invite pages 231, 232, 233, 234, 235 and 236, one or more offer pages 242, 244 and 246 and one or more status pages 251-256. As shown, for example, in FIG. 2, an invitation e-mail 212, 214 or 216 is sent by a seed user to an invitee to notify the invitee about an offer that is available to the invitee. For non-seed users this invitation e-mail 212, 214 or 216 is sent from another user for whom the recipient is an acquaintance. Illustratively, the invitation e-mail 212, 214 or 216 includes a hyperlink that points to a landing page 222, 224 or 226. In alternative embodiments, the hyperlink may be included, for example, on a seed users page on social networking site or may be sent in an instant message to an invitee. See, ¶48 as well as ¶46-50 for motivators, which describe required actions.

and the introduction panel provides an inducement for the first and second N generation recipient to share the invitation panel with one or more N+1 generation recipients; Returning to FIG. 2, the motivator in one embodiment is a reward provided to the user for fulfilling the action. Motivators usually consist of a 
 (C) tracking, the first N generation recipient using the introduction panel to invite a first set of N+1 generation recipient and the second N generation recipient using the introduction panel to invite a second set of N+1 generation recipients: wherein the tracking comprises receiving, as part of the first user flow, one or more first electronic notifications over the Internet when the first N generation recipient uses the introduction panel to invite the first set of N+1 generation recipients, See, ¶82-84 and see interaction tracking in ¶134
wherein the invitation of the first N generation recipient makes use of the invitation panel customized by the first N generation recipient to include a first set of words that describe the internet-based marketing campaign, Examiner’s note: Under the broadest reasonable interpretation customized by the includes the N generation recipient includes adding text to an invitation email using copy and paste. See, “Copy and paste box frame 1124 illustratively includes an instruction box 1123 that includes instructions advising the user that other e-mail accounts may be utilized to send invitation e-mails to invitees and a text box 1125 which may contain text of an appropriate invitation e-mail. Standard copy and paste help frame 1126 includes standard help tools to facilitate generation of invitation e-mails.” [0069].  
the tracking further comprises receiving, as part of the second user flow, one or more second electronic notifications over the Internet when the second N generation recipient uses the introduction panel to invite the second set of N+l generation recipients, See, ¶82-84 and see interaction tracking in ¶134.
wherein the invitation of the second N generation recipient makes use of the invitation panel customized by the second N generation recipient to include a second set of words that describe the Internet-based marketing campaign, The invitation tools window 1120 includes tools to facilitate sending invitations to friends or persons in a user's network of contacts See, ¶69.
the one or more first electronic notifications collectively comprise an electronic identification of the first set of N+1 generation recipients, See, ¶84 which recites a plurality of IDs for tracking the invitations. 
the one or more second electronic notifications collectively comprise an electronic identification of the second set of N+ 1 generation recipients, the one or more first electronic notifications comprise the first set of words, and
 the one or more second electronic notifications comprise the second set of words;  While the description below focuses generally on the cost of the motivators and the actions requested during the trial as the attributes which may change between various trials, there are many other attributes that may be modified. For example, the invitation e-mail will have a subject line as one attribute, a text that identifies the desired action and motivator as well as possibly some inspirational language, a mechanism for accessing the trials ( e.g. a hyper-text link to a landing page) and possibly even graphics. Data may be collected to establish the effectiveness of each of these attributes in generating the desired user interactions and based on this data, any one or more of these attributes may be modified in the trials to improve the viral marketing 
 (D) sending the invitation panel, as customized by the first N generation recipient […], over the Internet, using the electronic identification of the first set of N+ 1 generation recipients identified in the one or more first electronic notifications to each recipient in the first set of N+ 1 generation recipients, and sending the invitation panel, as customized by the second N generation recipient, […], over the Internet, using the electronic identification of the second set of N+ 1 generation recipients identified in the one or more second electronic notifications to each of the recipients in the second set of N+ 1 generation recipients; As shown for example in FIGS. 3 and 4, the invitation process can result in multiple users being invited to participate in trials of the viral marketing system. FIG. 3 illustrates a hypothetical invitation process in which each of twelve seed users 301-312 is shown inviting between one to three people or invitees 313-335. Illustratively, seed user 301 invites invitees 313 and 314, seed user 302 invites invitee 315, seed user 303 invites invitees 316 and 317, seed user 304 invites invitee 318, seed user 305 invites invitees 319-321, seed user 306 invites invitees 322 and 323, seed user 307 invites invitees 324 and 325, seed user 308 invites invitees 326 and 327, seed user 309 invites invitees 328 seed user 310 invites invitees 329-331, seed user 311 invites invitees 332 and 333 and seed user 312 invites invitees 334 and 335. However, as shown, for example, in FIG. 4, each invitee may act as a seed user by inviting additional invitees. See, ¶43-45.
(E) tracking which respective N+ 1 generation recipients uses the invitation panel to perform the defined campaign action at the target website, wherein the tracking (E) comprises receiving a respective feedback electronic notification over the Internet when a respective N+ 1 generation recipient in the first set of N+ 1 recipients or the second set of N+ 1 recipients performs the campaign action; See, ¶82-84, the invitations are tracked through a binary code.
 (F) repeating, using a suitably programmed computer, the tracking (C), sending (D), and tracking (E) one or more times, wherein, each time the tracking (C), sending (D), and tracking (E) is repeated, N is advanced by a generation, thereby forming M generations of recipients, See, ¶45 which recites a tree or structure for the invitees and how they are connected and tracked
 (G) determining, from the feedback electronic notifications whether the first user flow or the second user flow is more effective in advancing the internet-based marketing campaign; and See, ¶46, 88, 143 which teaches the rewards for motivating the user to perform an action.
 (H) using the words used by the N generation recipient in the invitation panel associated with the more effective user flow to electronically introduce the internet-based marketing campaign to an additional set of recipients. Examiner’s note: as set forth in the rejection above ¶69 discloses an invitation tool for a first user to cut and paste text in to an invitation. ¶88 disclose that these invitations are used in trials and performance metrics are tracked. See, ¶120-122 that discloses that trials exhibiting elevated monetization rates (i.e. more effective in 
While Koonce teaches the internet based marketing campaign above, the reference does not disclose:
by sending the introduction panel, without sending the invitation panel, to a first remote device associated with a first N generation recipient and a second remote device associated with a second N generation recipient, thereby beginning the first user flow and the second user flow, respectively
(D) sending the invitation panel, as customized by the first N generation recipient, without sending the introduction panel, over the Internet,
sending the invitation panel, as customized by the second N generation recipient, without sending the introduction panel,
However Tarsh teaches: 
by sending the introduction panel, without sending the invitation panel (Figure 26) to a first remote device associated with a first N generation recipient (email sent Shown in Figure 31) and a second remote device associated with a second N generation recipient, thereby beginning the first user flow and the second user flow, respectively (Paragraph 0170; the Examiner interprets each new participant receiving this email to be the first and second recipients which then begin referring their friend (introducers)). 
(D) sending the invitation panel, as customized by the first N generation recipient, without sending the introduction panel, over the Internet, (see Figure 26)
sending the invitation panel, as customized by the second N generation recipient, without sending the introduction panel, (email sent Shown in Figure 31)
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the marketing campaign of Koonce to include by by sending the introduction panel, without sending the invitation panel, to a first remote device associated with a first N generation recipient and a second remote device associated with a second N generation recipient, thereby beginning the first user flow and the second user flow, respectively (D) sending the invitation panel, as customized by the first N generation recipient, without sending the introduction panel, over the Internet, sending the invitation panel, as customized by the second N generation recipient, without sending the introduction panel, as taught in Tarsh, in order to collect information of referred members (i.e. determine introducers). 

As per Claim 2: Koonce in view of Tarsh teaches the limitations set forth above. Koonce further discloses the following limitations;
The method of claim 1, wherein the defined campaign action is making a purchase, making a lease, watching a video, listening to a song, or obtaining a subscription to media. See elect to purchase a product, ¶80, 82, 100.
As per Claim 5: Koonce in view of Tarsh teaches the limitations set forth above. Koonce further discloses the following limitations;
The method of claim 1, wherein an electronic identification of the first set of N+I generation recipients includes an e-mail address of an N+I generation recipient and the sending (D) comprises sending the invitation panel by email to the N+I generation recipient. The invitation process is defined by the trial definition. E-mail is one possible medium used to initiate the invitation process. As, shown, for example in FIG. 2, three invitation e-mails 212, 214 and 216 are utilized to initiate the six trials 201-206. The first invitation e-mail 212 is configured to direct a user to a first landing page 222 which provides a first motivator, illustratively, a twenty five dollar gift card, as an inducement to get the user to perform actions. See, ¶41-43 and 74.

As per Claim 6: Koonce in view of Tarsh teaches the limitations set forth above. Koonce further discloses the following limitations;
The method of claim 1, wherein an electronic identification of the first set of N+I generation recipients is a social network profile of the N generation recipient and the sending (D) comprises sending the invitation panel to the social network profile of the N generation recipient, and wherein the friends of the N generation recipient in the social network profile are deemed to be the N+I generation recipients. Social networking sites to initiate the invitation process, See, ¶43, 48, 96, 99, 130, 133, 135, 139, 141, 148 and 151.

As per Claim 7: Koonce in view of Tarsh teaches the limitations set forth above. Koonce further discloses the following limitations;
The method of claim 1, wherein an electronic identification in the one or more electronic identifications in the first electronic notification is a blog of the N generation recipient and the sending (D) comprises sending the invitation panel to the blog of the N generation recipient, wherein viewers of the blog of the N generation recipient are deemed to be the N+I generation recipients. It is within the scope of the disclosure for the status page 1100 to include other invitation tool window contain tools that will facilitate carrying out the motivation process utilizing media other than e-mails. For example, tools may be provided for providing links and approved invitation text and graphics on a user's blog page or within a user's instant message program. See, ¶70

As per Claim 8: Koonce in view of Tarsh teaches the limitations set forth above. Koonce further discloses the following limitations;
The method of claim1, wherein an electronic identification in the one or more electronic identifications in the first electronic notification is embed code for a website associated with the N generation recipient and the sending (D) comprises embedding the invitation in the website associated with the N generation recipient, wherein viewers of the website associated with the N generation recipient are deemed to be the N+I generation recipients. See, ¶133 further a blog is also a website See, ¶70 as well as social networking websites ¶43 and 135.

As per Claim 9: 
The method of claim 1, wherein the inducement comprises a gift card, a sweepstakes entry, a screen saver, an extended preview, a film clip, a video clip, software, a coupon, a discount, or entry into a lottery. Returning to FIG. 2, the motivator in one embodiment is a reward provided to the user for fulfilling the action. Motivators usually consist of a prize, such as a gift card, cash, product, or sweepstakes, but can also include nontangible items such as the desire to feel important. See, ¶46.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koonce et al. (U.S. 2008/0091517; Hereafter: Koonce) in view Tarsh et al. (U.S. 20060190325) in further view of Nguyen (U.S. 2002/0038256; Hereafter, Nguyen).
As per Claim 3: Koonce in view of Tarsh teaches the limitations set forth above, but does not expressly disclose:
The method of claim 1, wherein the introduction panel comprises at least the following components : an optional header that specifies the copy that appears at the top of the introduction panel; an image that displays in the middle of the introduction panel; body copy that clarifies the details of the campaign, wherein the body copy includes the inducement; and an optional link to a legal disclosures panel.
 However Nguyen discloses the following limitations;
The method of claim 1, wherein the introduction panel further comprises: an optional header that specifies the copy that appears at the top of the introduction panel; an image that displays in the middle of the introduction panel; body copy that clarifies the details of the campaign, wherein the body copy includes the inducement; and an optional link to a legal disclosures panel. Examiner’s note: See, ¶67-78 the introduction panel includes a header, image, body, inducements, but the header is not optional, the image is not in the middle and there is not an optional link to a legal disclosure.
However, Nguyen discloses a template that includes a header, an image, body copy and link to a legal disclosure. See, “The merchant first selects a website template from variety of available templates (302). The merchant then selects colors for each part of the website, including the header, border, text, visited link, active link, link and background (304). The merchant's logo image is then uploaded into the website (306). The products can then be organized on the website according to vendor name, image, and category. Each vendor's name and image is entered into the website (308). The merchant can then enter the categories of the various products that will be sold on the website (310). A multiple number of vendor's name and images, and categories can be entered. The merchant then selects the font (312), enters an e-mail address for a "contact-us" link, and enters text for a " legal notices" page and an "about us" page (314).” [0032].
Therefore, from the teaching of Nguyen, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the active advertisement object as disclosed by Koonce in view of Tarsh to be created using a template with an optional legal disclosure, as taught by Nguyen, for the purpose of saving time by efficiently creating media content.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koonce et al. (U.S. 2008/0091517; Hereafter: Koonce) in view Tarsh et al. (U.S. 20060190325) in further view of Schadt et al. (U.S. 2007/0260523; Hereafter, Schadt).
As per Claim 4: Koonce in view of Tarsh teaches the limitations set forth above, but does not expressly disclose:
The method of claim 1, wherein the invitation panel comprises: an optional subject line; a headline that summarizes the campaign; an optional image; and body copy that provides details of an invitation to the campaign.
However Schadt teaches:
The method of claim 1, wherein the invitation panel comprises at least the following components: an optional subject line; a headline that summarizes the campaign; an optional image; and body copy that provides details of an invitation to the campaign. See, ¶42 and 69 Examiner’s note: the email invitation includes a link taking the user to a landing page which has a header, image and body copy and the invitation tool allows a the sender of an email to add standard  text and images to an email describing the details. Koonce merely lacks a clear visual description of these elements on a panel or email.
However, Schadt discloses an email template that includes a subject line, headline, image and body copy that provides detail of the campaign. See, “FIG. 8 shows illustrative communication template 800 that may take the form of (or be used to generate), for example, an electronic communication (e.g., an email or instant message) or a physical communication (e.g., a physical letter).” [0052].
.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 7-9) Rejection under 35 USC 103
First, the claim language requires that the components of the introduction panel are specified by a user using a user interface that is also used to define the user flows. See e.g., Claim 1. At no point, however, does Koonce teach that components of the invitation tools window 1120 are specified by a user using a user interface that is also used to define the user flows. Koonce is rather silent as to the genesis of the invitation tools window 1120, and as to any user flows. See Koonce, generally.

The Examiner respectfully disagrees. Reviewing the figures of the instant application (figure 24) the invitation panel shows the ability to edit the text and in the Figure 11, the text can be edited in 1123, 1124, and 1125. This allows a user to define portions of the window. The Examiner further notes that Figure 11 of Koonce is the same Figure presented in the instant application. 
Second, the claim language requires that the marketing campaign is initiated by sending the introduction panel to the N-generation recipients, thus beginning the user flows. See Claim 1.
But in Koonce, the process is initiated by sending the invite emails 212, 214, 216 (i.e., the invitation panels) rather than the invitation tools window 1120 (i.e., the invitation panel). Indeed, the invitation tools window 1120 is literally a window on the status webpage 251-256. Supra.
While Koonce teaches sending a hyperlink that links to a landing webpage 222, 224, 226 that then in turn links to the status webpage 251-256, Koonce never discloses sending the status webpage 251-256 itself or the invitation tools window 1120 itself Moreover, the proposed modification by Tarsh does not address nor remedy this fundamental failing. Neither a webpage itself nor an invitation tools window on a webpage is taught in either reference as itself being sent anywhere.

The Examiner respectfully disagrees. Reviewing the figure 24 of the instant specification, the separation of the introduction panel and the invite panel is merely two tabs on a single interface, but based on the claims could be more than one interface. Therefore the sections of the Figure 11 in Koonce teaches both of the panels, and the teachings of Tarsh teaches sending just a panel that related to inviting other users to participate. 
The Examiner recommends further limiting the interface to clarify the manner in which the introduction panel and invitation panels are sent separately when they are shown as tabs in Figure 24. This clarification could potentially overcome the prior art. The Examiner welcomes an interview to work on a possible amendment. 

For these reasons the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        3/23/2021